


110 HR 1862 IH: Expand and Rebuild America’s Schools

U.S. House of Representatives
2007-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1862
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2007
			Ms. Loretta Sanchez of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  new school construction through the creation of a new class of
		  bond.
	
	
		1.Short titleThis Act may be cited as the
			 Expand and Rebuild America’s Schools
			 Act of 2007.
		2.FindingsThe Congress finds the following:
			(1)The National Center for Education
			 Statistics projects that public school enrollment will reach 53,000,000 in
			 2010, an increase of 3,500,000 from the 2003 enrollment level. Many States and
			 school districts will need to build new schools in order to accommodate this
			 increase in student enrollments.
			(2)In response to
			 reduced class mandates enforced by State governments and increased enrollment,
			 many school districts have been forced to utilize temporary classrooms and
			 other structures to accommodate increased school populations, along with
			 resorting to year-round schedules for students.
			(3)Research has proven a direct correlation
			 between the condition of school facilities and student achievement. Research
			 has shown that students assigned to schools in poor condition can be expected
			 to fall 10.9 percentage points behind those in buildings in excellent
			 condition. Similar studies have demonstrated up to a 20 percent improvement in
			 test scores when students were moved from a school with poor facilities to a
			 new facility.
			(4)While school
			 construction and maintenance are primarily a State and local concern, States
			 and communities have not, on their own, met the increasing burden of providing
			 acceptable school facilities, and the poorest communities have had the greatest
			 difficulty meeting this need.
			(5)Many local
			 educational agencies have difficulties securing financing for school facility
			 construction and renovation, especially in States that require a
			 2/3 majority of voter approval for the passage of local
			 bond initiatives.
			(6)The Federal
			 Government, by providing interest subsidies and similar types of support, can
			 lower the costs of State and local school infrastructure investment, creating
			 an incentive for businesses to support local school infrastructure improvement
			 efforts.
			(7)The United States
			 competitive position within the world economy is vulnerable if America’s future
			 workforce continues to be educated in schools not equipped for the 21st
			 century. America must do everything in its power to properly educate its people
			 to compete in the global marketplace.
			3.PurposesThe purposes of this Act are—
			(1)to
			 encourage public-private partnerships for the financing of school construction
			 and expansion, and
			(2)to help local
			 educational agencies bring all public school facilities up to an acceptable
			 standard and build the additional classrooms needed to educate the growing
			 number of students who will enroll in the next decade.
			4.Credit to holders
			 of school construction bonds
			(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					30D.Credit to
				holders of school construction bonds
						(a)Allowance of
				creditIn the case of an eligible taxpayer who holds a school
				construction bond on the credit allowance date of such bond which occurs during
				the taxable year, there shall be allowed as a credit against the tax imposed by
				this chapter for such taxable year the amount determined under subsection
				(b).
						(b)Amount of
				creditThe amount of the credit determined under this subsection
				with respect to any school construction bond is the amount equal to the product
				of—
							(1)the credit rate
				determined by the Secretary under section 1397E(b)(2) for the month in which
				such bond was issued, multiplied by
							(2)the face amount of
				the bond held by the taxpayer on the credit allowance date.
							(c)Limitation based
				on amount of taxThe credit allowed under subsection (a) for any
				taxable year shall not exceed the excess of—
							(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
							(2)the sum of the
				credits allowable under this part (other than under this section and subpart C
				thereof, relating to refundable credits) and section 1397E.
							(d)School
				construction bondFor purposes of this section—
							(1)In
				generalThe term school construction bond means any
				bond issued as part of an issue if—
								(A)95 percent or more
				of the proceeds of such issue are to be used for a qualified purpose with
				respect to a new qualified school established by an eligible local education
				agency,
								(B)the bond is issued
				by a State or local government within the jurisdiction of which such school is
				located,
								(C)the issuer—
									(i)designates such
				bond for purposes of this section,
									(ii)certifies that it
				has written assurances that the private business contribution requirement of
				paragraph (2) will be met with respect to such school, and
									(iii)certifies that
				it has the written approval of the eligible local education agency for such
				bond issuance,
									(D)the term of each
				bond which is part of such issue does not exceed the maximum term permitted
				under section 1397E(d)(3), and
								(E)the issue meets
				requirements similar to the requirements of subsections (f), (g), and (h) of
				section 1397E.
								(2)Private business
				contribution requirement
								(A)In
				generalFor purposes of paragraph (1), the private business
				contribution requirement of this paragraph is met with respect to any issue if
				the eligible local education agency that established the qualified school has
				written commitments from private entities to make qualified contributions
				having a present value (as of the date of issuance of the issue) of not less
				than 10 percent of the proceeds of the issue.
								(B)Qualified
				contributionsFor purposes of subparagraph (A), the term
				qualified contribution means any contribution (of a type and
				quality acceptable to the eligible local education agency) of—
									(i)equipment for use
				in the qualified school (including state-of-the-art technology and vocational
				equipment),
									(ii)technical
				assistance in developing curriculum or in training teachers in order to promote
				appropriate market driven technology in the classroom,
									(iii)services of
				employees as volunteer mentors,
									(iv)internships,
				field trips, or other educational opportunities outside the school for
				students, or
									(v)any
				other property or service specified by the eligible local education
				agency.
									(3)Qualified
				school
								(A)In
				generalThe term qualified school means any public
				school which is established by and operated under the supervision of an
				eligible local education agency to provide education or training below the
				postsecondary level if—
									(i)such public school
				is designed in cooperation with business to enhance the academic curriculum,
				increase graduation and employment rates, and better prepare students for the
				rigors of college and the increasingly complex workforce,
									(ii)students in such
				public school will be subject to the same academic standards and assessments as
				other students educated by the local education agency,
									(iii)a
				well-structured program to alleviate overcrowding and to improve students’
				education has been constructed and implemented in the opinion of the Secretary
				of Education, and
									(iv)at least 2 of the
				following requirements are met:
										(I)There is a
				reasonable expectation (as of the date of issuance of the bonds) that at least
				35 percent of the population attending such public school will be eligible for
				free or reduced-cost lunches under the school lunch program established under
				the National School Lunch Act.
										(II)There is a
				reasonable expectation (as of the date of issuance of the bonds) that the
				student growth rate over the next 5 years for the school district in which such
				public school is to be located will be at least 10 percent.
										(III)The average
				student-teacher ratio for such district as of the date of issuance of the bonds
				is at least 28 to 1.
										(B)Eligible local
				education agencyThe term eligible local education
				agency means any local educational agency as defined in section 14101 of
				the Elementary and Secondary Education Act of
				1965.
								(4)Qualified
				purpose
								(A)In
				generalThe term qualified purpose means, with
				respect to any qualified school—
									(i)constructing a new
				school facility, and
									(ii)providing
				equipment for use at such facility.
									(B)School
				facilityThe term school facility means a new public
				structure suitable for use as a classroom, laboratory, library, media center,
				or related facility whose primary purpose is the instruction of public
				elementary or secondary students. Such term does not include an athletic
				stadium, or any other structure or facility intended primarily for athletic
				exhibitions, contests, games, or events for which admission is charged to the
				general public.
								(e)Limitation on
				amount of bonds designated
							(1)National
				limitationThere is a national school construction bond
				limitation for each calendar year. Such limitation is $400,000,000 for 2008 and
				2009, and, except for carryovers as provided under the rules applicable under
				paragraph (4), zero thereafter.
							(2)Allocation of
				limitationThe national school construction bond limitation for a
				calendar year shall be allocated by the Secretary among the States on the basis
				of their respective populations of individuals below the poverty line (as
				defined by the Office of Management and Budget). The limitation amount
				allocated to a State under the preceding sentence shall be allocated by the
				Secretary of Education to qualified schools within such State.
							(3)Designation
				subject to limitation amountThe maximum aggregate face amount of
				bonds issued during any calendar year which may be designated under subsection
				(d)(1) with respect to any qualified school shall not exceed the limitation
				amount allocated to such school under paragraph (2) for such calendar
				year.
							(4)Carryover of
				unused limitationIf for any calendar year—
								(A)the limitation
				amount for any State, exceeds
								(B)the amount of
				bonds issued during such year which are designated under subsection (d)(1) with
				respect to qualified schools within such State, the limitation amount for such
				State for the following calendar year shall be increased by the amount of such
				excess.
								(f)Other
				definitionsThe definitions in subsections (d)(6) and (i) of
				section 1397E shall apply for purposes of this section.
						(g)Credit included
				in gross incomeGross income includes the amount of the credit
				allowed to the taxpayer under this
				section.
						.
			(b)Conforming
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 30D. Credit to holders of school construction
				bonds.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2007.
			
